DETAILED ACTION

Response to Amendment
Claims 1-20 are pending in the application, with claims 9-20 currently withdrawn.  Previous grounds of rejection under 35 USC 102 and 103 in view of Drews et al. have been maintained.  Previous grounds of rejection under Raman et al. and the double patenting rejection and rejection under 35 USC 112(b) have been withdrawn as a result of the amendment submitted 9/13/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Drews et al. (US 2017/0309914).
Regarding claim 1, Drews et al. discloses in Figs 1-8, a dry electrode film ([0050]-[0051]) of an energy storage device (ref 10), comprising:  a dry active material (ref 16); a dry binder ([0035], [0050]-[0051]); and a dry prelithiating material ([0039], [0040], ref 24) distributed throughout ([0050], [0051], [0029], Figs 4A-C) the dry active material (ref 16) and the dry binder ([0035], [0050]-[0051]), wherein the dry prelithiating material does not comprise elemental metal ([0039] discloses materials/compounds that are not elemental lithium), wherein the dry electrode film is free-standing ([0050], [0051]) and substantially free of solvent residues ([0050]-[0052], drying process disclosed and no indication of remaining solvent residues is given, nor is the drying disclosed as anything other than a “complete” drying).

Regarding claims 2 and 3, Drews et al. discloses all of the claim limitations as set forth above and also discloses the dry prelithiating material (ref 24) is Li2O2 ([0039], [0040]).

Regarding claim 5, Drews et al. discloses all of the claim limitations as set forth above and also discloses the dry active material (ref 16) is a dry cathode active material ([0046], [0050], [0051]).

Regarding claim 7, Drews et al. discloses in Figs 1-8, an energy storage device (ref 10) comprising the dry electrode film as set forth above.

Regarding claim 8, Drews et al. discloses all of the claim limitations as set forth above and also discloses the energy storage device is a battery ([0022], ref 10).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. (US 2017/0309914) as applied to claim 1 above.
Regarding claim 4, Drews et al. discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose the dry prelithiating material content is 0.5-10 wt%.  As the electrode cycle properties and porosity are variables that can be modified, among others, by adjusting said amount of dry prelithiating material (see Drews et al., [0027]-[0029], [0031]-[0034]), with said electrode cycle properties and porosity both varying as the amount of dry prelithiating material is varied, the precise amount of dry prelithiating material would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed amount of dry prelithiating material cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the amount of dry prelithiating material in the electrode of Drews et al. to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drews et al. (US 2017/0309914) as applied to claim 1 above, and further in view of Choi et al. (US 2004/0058246).
Regarding claim 6, Drews et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the dry cathode active material comprises sulfur or a material comprising sulfur.
Choi et al. discloses in Figs 1-11, a battery (ref 1) including a positive electrode (ref 3) comprising sulfur ([0037]).  This configuration enhances battery capacity and is a cheap and environmentally friendly material ([0006], [0016], Fig 10).
Drews et al. and Choi et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sulfur disclosed by Choi et al. into the positive electrode of Drews et al. to enhance battery capacity via a cheap and environmentally friendly material.

Response to Arguments
Applicant's arguments filed 9/13/2022 with respect to the Drews reference have been fully considered but they are not persuasive.
Applicants argue Drews does not disclose the electrode is a “film” and “free-standing” and substantially free of solvent residues.  Applicants state Drews requires a current collector and utilizes a wet slurry cast method instead.  However, it is noted the language of instant claim 1 recites a dry electrode film…”comprising” a number of different structures/materials.  This does not explicitly exclude a current collector.  Also, the instant claims make no reference to a thickness of the “film”.  As such, the relative dimensions of a “film” cannot be implied from the recitation of a “film” alone.  Further, Drews discloses the thickness of the electrode may be varied or set to a desired value (Drews, [0050]).  A “film” fits within this broad disclosure, absent other specific dimensional limitations.  Further still, the courts have found the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Additionally, a number of methods of electrode formation are disclosed by Drews.  Among these are the wet casting method alluded to by the Applicants.  Another includes utilizing a method including a pre-forming cathode (Drews, [0052]).  Both of these methods appear to disclose “free-standing” materials throughout the methods (as “free-standing” does not appear to exclude current collectors or other structures – see “comprising” language argument above for claim 1).  Both/all of these processes disclose drying of the electrode materials (Drews, for example, [0050-[0052]).  None of these methods disclose any solvent residues, or that the drying is anything other than a complete drying of the electrode material.   Assuming the structure of the electrode of Drews would contain solvent residues appears to be conjecture or a conclusory statement and is refuted by the evidence of record thus far in prosecution.  To state again, the courts have found the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicant’s arguments, see P7-8, filed 9/13/2022, with respect to rejections under Raman et al. have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections under Raman et al. have been withdrawn.  Also, Applicant’s arguments, see P9, filed 9/13/2022, with respect to obviousness-type double patenting rejections have been found persuasive and withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725